       Case 1:14-cv-00964-KG-SCY Document 227 Filed 02/15/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ALFONSO HERNANDEZ,

               Plaintiff,

v.                                                               Case No.: 14-cv-00964 KG/SCY

ANDY FITZGERALD,

               Defendant.

PLAINTIFF ALFONSO HERNADEZ’S RESPONSE TO DEFENDANT FITZGERALD’S
    MOTION IN LIMINE TO EXCLUDE EVIDENCE CONTAINED IN CITY OF
                      ALBUQUERQUE RECORDS

       Plaintiff, Alfonso Hernandez, by and through his attorneys of record, GORENCE &

OLIVEROS, P.C. (Louren Oliveros) and AEQUITAS LAW, LLC (Anna C. Martinez), hereby

respond to Defendant Fitzgerald’s Motion in Limine to Exclude Evidence Contained in City of

Albuquerque Records. As grounds, Plaintiff states as follows:

                     FACTUAL AND PROCEDURAL BACKGROUND

       On January 30, 2018, the Court set the pretrial motions deadline to February 5, 2018.

Doc. 148. On February 11, 2019, Defendant Fitzgerald untimely filed his Motion in Limine to

Exclude Evidence Contained in the City of Albuquerque Records (“Motion in Limine”). Doc.

212. Defendant Fitzgerald has not filed a motion to extend the deadline.

       In Defendant Fitzgerald’s Motion in Limine, Defendant Fitzgerald requests the Court to

prohibit Plaintiff from using any material regarding his discipline, training, termination records,

as well as any complaints against Defendant Fitzgerald and investigations into those complaints.

Doc. 212, at 1. On February 11, 2019, Plaintiff filed his Final Exhibit List that does not include

any of these materials. Doc. 217. Plaintiff, however, seeks to elicit testimony at trial regarding

these areas.

                                                  1
       Case 1:14-cv-00964-KG-SCY Document 227 Filed 02/15/19 Page 2 of 6



       Defendant Fitzgerald also requests that the Court proscribe Plaintiff from using the

Standard Operating Procedure concerning Defendant Fitzgerald’s employment with the City of

Albuquerque; however, Plaintiff intends to admit the Transit Department Security Section’s

Standard Operating Procedures (“Standing Operating Procedures”). See Doc. 212, at 1; Doc.

217. Plaintiff’s remaining claims include excessive force committed by Defendant Fitzgerald

under Count VII, as well as claims of false imprisonment and false arrest. See Doc. 1-2.

                                           ARGUMENT

       “A creature of neither the Federal Rules of Civil Procedure nor the Federal Rules of

Evidence, the motion in limine gives the court the opportunity to take up before trial those

certain and limited evidentiary issues in order to minimize interruptions at trial.” Deghand v.

Wal-Mart Stores, Inc., 980 F. Supp 1176, 1180 (D. Kan. 1997). As the Court is well aware,

“[e]vidence is relevant if . . . it has a tendency to make a fact more or less probable than it would

be without the evidence; and . . . the fact is of consequence in determining the action.” Fed. R.

Evid. 401 (emphasis added). “A fact is of consequence when its existence would provide the

factfinder with a basis for making some inference, or chain of inferences, about an issue that is

necessary to a verdict.” United States v. McVeigh, 153 F.3d 1166, 1190 (10th Cir. 1998),

disapproved on other grounds by Hooks v. Ward, 184 F.3d 1206 (10th Cir. 1999); Doc. 212 at 3

(agreeing with the same standard for “fact is of consequence”). “The court may [also] exclude

relevant evidence if its probative value is substantially outweighed by danger of . . . unfair

prejudice, confusing the issues, and misleading the jury[.]” Fed. R. Evid. 403. “[T]o be unfairly

prejudicial, the evidence must have an undue tendency to suggest decision on an improper basis,

commonly, though not necessarily, an emotional one.” Sec. & Exch. Comm’n v. Goldstone, 317

F.R.D. 147, 163 (D.N.M. 2016). “The danger of confusion of the issues and misleading the jury



                                                  2
       Case 1:14-cv-00964-KG-SCY Document 227 Filed 02/15/19 Page 3 of 6



arises when circumstantial evidence would tend to sidetrack the jury into consideration of factual

disputes only tangentially related to the facts at issue in the current case.” Sec. & Exch. Comm’n

v. Goldstone, 233 F. Supp. 3d 1149, 1168 (D.N.M. 2017).

   A. The Court Should Not Consider Defendant Fitzgerald’s Motion in Limine due to the
      Fact that Defendant Fitzgerald has Missed the Deadline by Over a Year.

       The Court should not consider Defendant Fitzgerald’s untimely motion. Defendant

Fitzgerald filed his Motion in Limine over a year past the deadline, see Doc. 148; Doc. 212, and

neither filed a motion showing good cause, nor excusable neglect for the late filing. See Fed. R.

Civ. P. 56 (“When an act may or must be done within a specified time, the court may for good

cause, extend the time . . . on motion made after the time has expired if the party failed to act

because of excusable neglect.”). Because Defendant Fitzgerald untimely filed his Motion in

Limine and because he did not file a motion to extend the deadline satisfying the appropriate

standard, the Court should deny the Motion in Limine. See United States v. Scheckel, No. 91-

20049-01, 1993 WL 33493, at *1 (D. Kan. Jan. 15, 1993) (unpublished) (“Because defendant

failed to file his present motion prior to the deadline established by the court, and because

defendant has failed to show good cause for the late filing of the present motion, the court finds

that defendant’s present motion was untimely filed and should therefore be denied.”).

   B. The grounds for Defendant Fitzgerald’s discipline, training, termination records
      and complaints against him are relevant to the merits of the case.

       Defendant Fitzgerald wants to prohibit a substantial amount of material that has not been

listed as an exhibit for Plaintiff. Defendant Fitzgerald wants to proscibe Plaintiff from using any

material regarding Defendant Fitzgerald’s discipline, training, termination records and any

complaints against Defendant Fitzgerald as an employee of the City of Albuquerque and

investigations into those complaints. Doc. 212, at 1. Defendant Fitzgerald intends to “discredit



                                                  3
       Case 1:14-cv-00964-KG-SCY Document 227 Filed 02/15/19 Page 4 of 6



the Plaintiff’s allegations that he was injured as a result of his conduct with the Defendant and to

establish his motivation for bringing this lawsuit.” Doc. 209, p. 2. The City of Albuquerque, in

their admissions, concedes that Defendant Fitzgerald was terminated as a result, in whole or in

part, of his actions toward Plaintiff on August 30, 2012. See Ex. A, City of Albuquerque

Admissions. Defendant Fitzgerald’s termination and the investigation surrounding it are relevant

to corroborate Plaintiff’s version of the events and to refute Defendant Fitzgerald’s contention

that Plaintiff’s motivation for the lawsuit was anything other than due to the fact that Plaintiff

had a legitimate claim against Defendant Fitzgerald and that he filed a lawsuit as was his legal

right to do so.

        Defendant Fitzgerald’s termination and related evidence is also relevant to Defendant

Fitzgerald’s credibility. Defendant Fitzgerald, in his interrogatory answers, see Ex. B, denies that

he was terminated for his conduct, and claims that he was terminated due to Plaintiff’s conduct.

Defendant Fitzgerald also claims in his deposition, that he was not disciplined for his conduct

with respect to Plaintiff. Ex. C. The City’s Admissions show that Defendant Fitzgerald is not

being truthful in this regard. Such evidence regarding Defendant Fitzgerald’s credibility is

relevant at trial.

    C. The Transit Department Security Section’s Standard Operating Procedures are
       Relevant and Outweigh Any Purported Confusion to the Jury.

        Contrary to Defendant Fitzgerald, the Transit Department Security Section’s Standard

Operating Procedures are relevant. Defendant Fitzgerald completely ignores the standard of false

imprisonment and false arrest and relies only on case law for an excessive force claim. Doc. 212,

at 4. “False arrest occurs when the facts available to a detaining officer would not warrant a

person of reasonable caution to believe detention appropriate.” Fuerschbach v. Sw. Airlines Co.,

439 F.3d 1197, 1207 (10th Cir. 2006). “A defendant possessed of a good faith and reasonable

                                                  4
       Case 1:14-cv-00964-KG-SCY Document 227 Filed 02/15/19 Page 5 of 6



belief in the lawfulness of the action is not liable for false imprisonment or false arrest. Id. “[A]

good faith belief in the lawfulness of the action ordinarily requires probable cause to arrest.” Id.

at 1208. The Standard Operating Procedures and Defendant Fitzgerald’s training will

demonstrate that there is no section illustrating that it is illegal for a person to record a transit

officer and to refuse to identify himself to such officer. The Standard Operating Procedure also

does not have sections giving a transit officer the authority to arrest or imprison a person who

records them. Further, City employees, including Transit Officer Akeem Powdrell and APD

Officer Galvan will testify that there is a policy that the public can record City employees and

that such recordings are lawful. Such testimony is relevant to the lawfulness of Plaintiff’s

conduct and to the nature of the alleged offense that Plaintiff was engaging in and the level of

threat that Plaintiff supposedly posed. Such documents and testimony related to the recording of

City employees will assist, or create an inference to, the jury that Defendant Fitzgerald had no

good faith belief for the arrest and imprisonment. As a result, the evidence is quite relevant and

applicable to the jury regarding the legal standard for false arrest and imprisonment. Further,

because Defendant Fitzgerald denies that Plaintiff’s conduct was lawful, such evidence bears on

his credibility.

         WHEREFORE, Plaintiff respectfully requests that the Court deny Defendant

Fitzgerald’s Motion in Limine to Exclude Evidence Contained in City of Albuquerque Records.




                                                    5
      Case 1:14-cv-00964-KG-SCY Document 227 Filed 02/15/19 Page 6 of 6



                                                     GORENCE & OLIVEROS, P.C.

                                                      /s/ Louren Oliveros
                                                     Louren Oliveros
                                                     300 Central Avenue SW, Suite 1000E
                                                     Albuquerque, New Mexico 87102
                                                     Telephone: (505) 244-0214
                                                     Facsimile: (505) 244-0888
                                                     oliveros@golaw.us

                                                     and

                                                     Anna C. Martinez
                                                     AEQUITAS LAW, LLC
                                                     P.O. Box 23504
                                                     Albuquerque, New Mexico 87125
                                                     Telephone: (505)750-8005
                                                     Facsimile: (505)212-0249
                                                     anna@eaquitas.pro

                                                     Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I filed the foregoing through this Court’s

CM/ECF filing system causing an electronic copy of the foregoing to be served upon all counsel

of record.

/s/ Louren Oliveros
Louren Oliveros




                                                6
